Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
This communication has been issued in response to Applicant’s amended claim language filed 22 July 2020.  Claims 1-4, 6 & 8-11, 13-18 & 20-22 remain pending in this application.  
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 8, 14, 15, 21 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al (US Patent No. 6202023B1; Hancock hereinafter) in view of Shaw et al (US Patent No. 6684219B1; Shaw hereinafter) further in view of Duleba et al USPG Pub No. 20140164415A1; Duleba hereinafter). 

As for Claim 1, Hancock teaches, A method comprising:
determining a first lookup key for a first cell of a grid overlapped over a map of a geographic area and a second lookup key for a second cell of the grid (see Fig. 1 & 2; see col. 23, lines 30-40; col. 24, lines 1-4; e.g., the reference of Hancock provides a geographical referencing system, known as the “Go2 grid” system, which utilizes a database lookup table to identify callers’ fixed locations when using a portable device such as a telephonic device.  Column 4, lines 25-57 teach of discerning location information, the creation of proprietary locational addresses and/or the receipt of regional or positional information of one or more of a plurality of callers/objects within a grid referencing system.  As stated within the cited column 25-34, “...location information is described using a universal location address that is defined by subdividing a geographic location into several independent districts, each with a name and a reference point. The reference point has a known locational address within a global referencing system. A coordinate system is placed on the district relative to the reference point, yielding a position indicator for locations within the district. Combining the district name and the position indicator defines the local location”, reading on Applicant’s claimed limitation by defining a position indicator for locations within a 
assigning the first lookup key to a first set of entries corresponding to a first plurality of objects located within the first cell and the second lookup key to a second set of entries corresponding to a second plurality of objects located within the second cell (see Fig. 1 & 2; see col. 23, lines 30-40; col. 24, lines 1-4; e.g., the reference of Hancock provides a geographical referencing system, known as the “Go2 grid” system, which utilizes a database lookup table to identify callers’ fixed locations when using a portable device such as a telephonic device.  Column 4, lines 35-46 teach of discerning location information, the creation of proprietary locational addresses and/or the receipt of regional or positional information of one or more of a plurality of callers/objects within a grid referencing system.  As stated within column 5, lines 64-67 through column 26, lines 12-22, one or more database lookup tables can be stored and used for translating between a lat/lon coordinate system and G02 grid coordinate system.  The citation goes on to teach a component of the system such as the telephone number identification system (ANI) that can be used in conjunction with a database lookup table to determine predefined fixed positions of users based on an assigned telephone number, also reading on Applicant’s claimed limitation).
The reference of Hancock does not appear to explicitly recite the amended limitations of, “storing, in a first key-based data structure, the first set of entries associated with the first lookup key and the second set of entries associated with the second lookup key, wherein each entry of the first set of entries and the second set of entries of the first key-based data structure comprises one or more corresponding values of attributes of a corresponding object”, “receiving, from a user device, a request for one or more objects located within a search distance from a given geographic location, wherein the one or more objects are each assigned to a corresponding lookup key”, “determining that geographic coordinates of the given geographic location associated with the request specify a point located within the first cell associated with the first lookup key”, “determining that a second center of the second cell of the grid is within a determined distance of a first center of the first cell, wherein the determined distance is determined in view of the search distance”, “retrieving, from the first key-based data structure using the first lookup key and the second lookup key, a plurality of entries comprising the first set of entries and the second set of entries”, “identifying a first subset of the plurality of entries corresponding to one or more first objects that are located within the search distance of the given geographic location associated with the request and a second subset of the plurality of entries corresponding to one or more second objects that are not located within the search distance of the given geographic location associated with the request” and “providing, to the user device, the first subset of the plurality of entries without providing the second subset of the plurality of entries in response to the request for the one or more objects located within the search distance from the given geographic location associated with the request”.
		The reference of Shaw explicitly recites the limitations of, “storing, in a first key-based data structure, the first set of entries associated with the first lookup key and the second set of entries associated with the second lookup key, wherein each entry of the first set of entries and the second set of entries of the first key-based data structure comprises one or more corresponding values of attributes of a corresponding object” (see col. 9, lines 1-38, ; e.g., the reference of Shaw serves as an enhancement to the combined teachings of Hancock and Duleba by providing for the building, maintaining and querying of a sufficiently large object-oriented database, where all data is organized into tables of rows and columns, and a given row’s identity is based on its primary and secondary key values.  Query and analysis procedures are external to the data tables and are maintained independently of all of them.  Each object has a unique identity, and holds direct pointers to its component objects’ identities, resulting in inherent support for complex object webs without the need for applications to maintain primary and secondary key values.  Pointers may be for attribute data analogous to columns in the relational approach, or direct links to other complex objects analogous to secondary keys in the relational approach.  A “containment hierarchy” is established, where each object may be composed of other objects which have pointers to any other objects.  These teachings on the utilization of primary and secondary keys within a table structure is considered equivalent to Applicant’s amended limitation, as objects relating to primary and secondary keys corresponds directly to the feature being modeled and contains all information relevant to that feature in a single, coherent structure), and 
		“receiving, from a user device, a request for one or more objects located within a search distance from a given geographic location, wherein the one or more objects are each assigned to a corresponding lookup key” (see col. 13, lines 47-67; col. 14, lines 1-8; e.g., The reference of Shaw teaches of maintaining an index on an attribute for a hierarchy of classes, where the index consists of a pair {key, pointer}, with the pointer containing the physical address of the next level index node, reading on Applicant’s all buildings within 50 miles”, returning qualifying objects within the specified search distance”).
 The references of Hancock and Shaw are considered analogous art for being within the same field of endeavor, which is location-based services.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the utilization of a first and second key-based data structure having a plurality of entries associated with a first and second lookup key, respectively, as taught by Shaw, with the method of Hancock, in order to overcome the problems associated with existing mechanisms for querying, updating and translating vector product format {VPF} data by providing geospatial information distribution system that permits easy and complete updating of VPF data, complex queries of VPF data, and direct exporting of VPF data into a relational database structure. (Shaw; col. 5, lines 34-51)
The references of Hancock and Shaw do not appear to explicitly recite the amended limitations of, “determining that geographic coordinates of the given geographic location associated with the request specify a point located within the first cell associated with the first lookup key”, “determining that a second center of the second cell of the grid is within a determined distance of a first center of the first cell, wherein the determined distance is determined in view of the search distance”, retrieving, from the first key-based data structure using the first lookup key and the second lookup key, a plurality of entries comprising the first set of entries and the second set of entries”, “identifying a first subset of the plurality of entries corresponding to one or more first objects that are located within the search distance of the given geographic location associated with the request and a second subset of the plurality of entries corresponding to one or more second objects that are not located within the search distance of the given geographic location associated with the request” and “providing, to the user device, the first subset of the plurality of entries without providing the second subset of the plurality of entries in response to the request for the one or more objects located within the search distance from the given geographic location associated with the request”.
The reference of Duleba recites the limitations of, “determining that geographic coordinates of the given geographic location associated with the request specify a point located within the first cell associated with the first lookup key” (see pp. [0023], [0027]; e.g., the reference of Duleba serves as an enhancement to the teachings of Hancock and Shaw by teaching of each geo-object dataset being associated with an identifier {i.e., 12345, 12346} and wherein each geo-object dataset is associated with geographic coordinates, for the determining a geographic center of a geo-object corresponding to the given geo-object data set, as discussed within paragraph [0027].  Therefore, by associating geographic coordinates with geo-objects of a corresponding geo-object, an associated identifier is also being associated.  The assigned first and second identifiers for each geo-object dataset is considered equivalent to Applicant’s assigned first and 
“determining that a second center of the second cell of the grid is within a determined distance of a first center of the first cell, wherein the determined distance is determined in view of the search distance” (see Fig 2 (a-b); see pp. [0094]; e.g., the cited reference teaches of the comparison of centers based on their proximity/radius to one another. An example is provided in which centers have to be within a certain distance to one another to be considered similar, such as the distance between two center locations having to be 4 kilometers.  A first center of a subject/first geo-object with a corresponding geo-object data set is compared with a second center of a candidate/second geo-object with a corresponding geo-object data set utilizing geographic coordinates.  As discussed above, each geo-object dataset being associated with an identifier {i.e., 12345, 12346} and wherein each geo-object dataset is associated with geographic coordinates, for the determining a geographic center of a geo-object corresponding to the given geo-object data set, as discussed within paragraphs [0023] & [0027].  Therefore, by associating geographic coordinates with geo-objects of a corresponding geo-object, an applied identifier is also being associated.  Figure 2 and at least paragraph [0077] teach of discovering candidate objects, equivalent to Applicant’s “second entries”, and illustrates structures in which these objects are contained and associated, such as an index for mapping the identified candidate objects);
		“retrieving, from the first key-based data structure using the first lookup key and the second lookup key, a plurality of entries comprising the first set of entries and the 
		“identifying a first subset of the plurality of entries corresponding to one or more first objects that are located within the search distance of the given geographic location associated with the request and a second subset of the plurality of entries corresponding to one or more second objects that are not located within the search distance of the given geographic location associated with the request” (see Fig. 4(a-d); see pp. [0023], [0084-0085], [0094]; e.g., the reference of Deluba serves as an enhancement to Hancock teaching of assigning and utilizing key-points to one or more of a plurality of objects within a geographic grid as an assigned “first lookup key”, as taught by Applicant, and equivalent in function to providing at least a first and second identifier associated with a first and second geo-object set, respectively, where the first geo-object set and second/candidate geo-object datasets are identified by their 
“providing, to the user device, the first subset of the plurality of entries without providing the second subset of the plurality of entries in response to the request for the one or more objects located within the search distance from the given geographic location associated with the request” (see Fig. 3; see pp. [0046-0047], [0077]; e.g., the reference of Deluba teaches of locating and providing for the comparison of centers of corresponding geo-object datasets having associated identifiers in order to determine a matching one or more objects through a search within a determined geographic distance.  Shape representations are defined by approximate boundaries/limits of each geo-object of a geo-object dataset and are identified and filtered based on search distance of a geographic proximity of candidate objects, according to paragraph [0077]). 
		The references of Hancock, Shaw and Duleba are considered analogous art for being within the same field of endeavor, which is location-based services.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the generation of lookup identifiers and determination of distances between the center of cells and geographic locations, as taught by Duleba, with the methods of Shaw and Hancock, in order to provide for the enhanced matching of different sets of data corresponding to a vast number of similar defining a position indicator for locations within a district, equivalent in function to the determination of one or more lookup keys for a first cell and a plurality of objects and their locations contained within. (Duleba; [0002], [0005])
		
Independent Claims 8 & 15 amount to a system and non-transitory computer readable storage medium respectively, comprising instructions that, when executed by one or more processors, performs the method of Claim 1.  Accordingly, Claims 8 & 15 are rejected for substantially the same reasons as presented above for Claim 1 and based on the references’ disclosure of the necessary supporting hardware and software (Hancock: see col. 25, lines 30-67; col. 26, lines 1-41; e.g., Hancock teaches a system for implementation integrating hardware and software components, such as the use of a portable computing device using a plurality of software components for receiving and manipulating location information).

As for Claim 14, the reference of Hancock provides a geographical referencing system for utilizing a database lookup table to identify callers’ fixed locations when using a portable device such as a telephonic device, and the reference of Shaw provides for the building, maintaining and querying of a sufficiently large object-oriented database using a data structure comprising primary and secondary keys corresponding to a plurality of geospatial objects. 
Hancock and Shaw do not appear to explicitly recite the limitation of, “wherein the processor is further to create the first key-based data structure by generating unique the corresponding object”.
Duleba teaches, “wherein the processor is further to create the first key-based data structure by generating unique identifiers associated with a plurality of objects corresponding to the map of the geographic area, wherein each unique identifier is unique to the corresponding object” (see Fig 2 (a-b); see pp. [0094]; e.g., the cited reference teaches of the comparison of centers based on their proximity/radius to one another. An example is provided in which centers have to be within a certain distance to one another to be considered similar, such as the distance between two center locations having to be 4 kilometers.  A first center of a subject/first geo-object with a corresponding geo-object data set is compared with a second center of a candidate/second geo-object with a corresponding geo-object data set utilizing geographic coordinates.  As discussed above, each geo-object dataset being associated with an identifier {i.e., 12345, 12346} and wherein each geo-object dataset is associated with geographic coordinates, for the determining a geographic center of a geo-object corresponding to the given geo-object data set, as discussed within paragraphs [0023] & [0027].  Therefore, by associating geographic coordinates with geo-objects of a corresponding geo-object, an applied identifier is also being associated, such as an “object identifier” to uniquely identify a given geo-object dataset from other geo-object datasets.  Figure 2 and at least paragraph [0077] teach of discovering candidate objects, equivalent to Applicant’s “second entries”, and illustrates structures in which these objects are contained and associated, such as an index for mapping the identified candidate objects).


As for Claim 21, the reference of Hancock provides a geographical referencing system for utilizing a database lookup table to identify callers’ fixed locations when using a portable device such as a telephonic device, and the reference of Shaw provides for the building, maintaining and querying of a sufficiently large object-oriented database using a data structure comprising primary and secondary keys corresponding to a plurality of geospatial objects. 
Hancock and Shaw do not appear to explicitly recite the limitation of, “wherein the first cell and the second cell are nonoverlapping”.
Duleba teaches, “wherein the first cell and the second cell are nonoverlapping” (see Fig. 4(A-D); see pp. [0057]; e.g., the reference of Duleba teaches of geographic mappings which account for tiles/cells which overlap and those that are nonoverlapping, as illustrated at least within Figure 4(A-B).  For example, cell 406 and cell 404 are first and second geo-object datasets of nonoverlapping cells of a geographic mapping, 
 The references of Hancock, Shaw and Duleba are considered analogous art for being within the same field of endeavor, which is location-based services.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the generation of lookup identifiers and determination of distances between the center of cells and geographic locations, as taught by Duleba, with the methods of Shaw and Hancock, in order to depict shapes representing values with varying amounts of overlap based on internal and external covering techniques. (Duleba; [0057])

As for Claim 22, the reference of Hancock provides a geographical referencing system for utilizing a database lookup table to identify callers’ fixed locations when using a portable device such as a telephonic device, and the reference of Shaw provides for the building, maintaining and querying of a sufficiently large object-oriented database using a data structure comprising primary and secondary keys corresponding to a plurality of geospatial objects. 
Hancock and Shaw do not appear to explicitly recite the limitation of, “wherein the first lookup key corresponds to first geographic coordinates of the first center of the first cell, and wherein the second lookup key corresponds to second geographic coordinates of the second center of the second cell”.

The references of Hancock, Shaw and Duleba are considered analogous art for being within the same field of endeavor, which is location-based services.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the generation of lookup identifiers and determination of distances between the center of cells and geographic locations, as taught by Duleba, with the methods of Shaw and Hancock, in order to provide for the enhanced matching of different sets of data corresponding to a vast number of similar geographic objects, and reading on Applicant’s claimed limitation by defining a position indicator for locations within a district, equivalent in function to the determination of one or more lookup keys for a first cell and a plurality of objects and their locations contained within. (Duleba; [0002], [0005])



Claims 2-4, 6, 9-11, 13, 16-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al (US Patent No. 6202023B1; Hancock hereinafter) in .

As for Claim 2, the references of Hancock, Shaw and Duleba teach of the determination of entries within cells of geographic locations and the calculation of distances between them in order to determine similar/dissimilar objects amongst a plurality of objects located by geographic coordinates.  
The references of Hancock, Shaw and Duleba are considered analogous art for being within the same field of endeavor, which is location-based services.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the generation of lookup identifiers and determination of distances between the center of cells and geographic locations, as taught by Duleba, with the methods of Shaw and Hancock, in order to provide for the enhanced matching of different sets of data corresponding to a vast number of similar geographic objects, and reading on Applicant’s claimed limitation by defining a position indicator for locations within a district, equivalent in function to the determination of one or more lookup keys for a first cell and a plurality of objects and their locations contained within. (Duleba; [0002], [0005])
		The combined references of Hancock, Shaw and Duleba do not appear to explicitly recite the limitation of, “the given geographic location is a location of the user device”.
the user device” (see col. 11, lines 27-29; col. 23, lines 34-67; e.g., the reference of Stewart serves as an enhancement to the combined teachings of Hancock, Shaw and Duleba by teaching that mobile or portable devices may be utilized for the collection of geographic information, such as information gathered from telematics devices attached to cars to collect use and driving information within a specified geographic location). 
		The combined references of Hancock, Shaw, Duleba and Stewart are considered analogous art for being within the same field of endeavor, which is location-based services.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the determination of distances and values pertaining to geographic locations, as taught by Stewart, with the methods of Duleba, Shaw and Hancock, in order to gather and process data from grid locations near to a location of interest in an attempt to overcome the difficulties of inconsistent and non-uniform associations of data to geography. (Stewart; col. 2, lines 3-12)


As for Claim 3, the references of Hancock, Shaw and Duleba teach of the determination of entries within cells of geographic locations and the calculation of distances between them in order to determine similar/dissimilar objects amongst a plurality of objects located by geographic coordinates.  
The combined references of Hancock, Shaw and Duleba do not appear to explicitly recite the limitation of, “the determining that the geographic coordinates of the 
Stewart teaches, “the determining that the geographic coordinates of the given geographic location are associated with the first lookup key is performed by rounding the geographic coordinates of the given geographic location” (see Fig. 1, 2, 4 & 5; see col. 5, lines 26-32, 46-56; e.g., identifying the one or more of a plurality of cells of an overlaid grid of a geographical map by utilizing coordinate information that can be rounded down to particular decimal positions.  According to column 13, lines 9-51, the identification of geographic data is taught to be initiated, as well as associating geographic data with specific truncated grid identifier keys, as processes coordinating data with a GRID map). 
 		The combined references of Hancock, Shaw, Duleba and Stewart are considered analogous art for being within the same field of endeavor, which is location-based services.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the determination of distances and values pertaining to geographic locations, as taught by Stewart, with the methods of Duleba, Shaw and Hancock, in order to gather and process data from grid locations near to a location of interest in an attempt to overcome the difficulties of inconsistent and non-uniform associations of data to geography. (Stewart; col. 2, lines 3-12)


The Hancock reference does not appear to explicitly recite the limitations of, “further comprising: storing, in a second key-based data structure, corresponding additional information associated with a corresponding key, the corresponding key being from the first key-based data structure, the corresponding additional information being pertaining to the corresponding object associated in the corresponding key from the first key-based data structure”; and “retrieving, from the second key-based data structure using the corresponding key, the corresponding additional information for each of the one or more objects”.
Shaw teaches, “further comprising: storing, in a second key-based data structure, corresponding additional information associated with a corresponding key, the corresponding key being from the first key-based data structure, the corresponding additional information being pertaining to the corresponding object associated in the corresponding key from the first key-based data structure” (see col. 16; lines 36-51; e.g., the reference of Shaw teaches of providing a facility to export spatial data from the object-oriented structure to a relational VPF format database.  The export process rebuilds tables and directories from the metadata files created during the time of initialization, with feature data from objects to be exported into the relational database structure subsequently, reading on Applicant’s claimed limitation, as a second data structure is utilized to store corresponding feature data such as spatial data, considered equivalent to Applicant’s teaching of “additional information”); and 
retrieving, from the second key-based data structure using the corresponding key, the corresponding additional information for each of the one or more objects” (see col. 16; lines 36-51; e.g., the reference of Shaw teaches of providing a facility to export spatial data from the object-oriented structure to a relational VPF format database.  The export process rebuilds tables and directories from the metadata files created during the time of initialization, with feature data from objects to be exported into the relational database structure subsequently, reading on Applicant’s claimed limitation, as a second data structure is utilized to store corresponding feature data such as spatial data, considered equivalent to Applicant’s teaching of “additional information”.  The export process is desirable for many users having existing software packages in use that require spatial data to be in relational VPF format for utilization, thus, allowing for the retrieval of corresponding additional data in the form of exported spatial data). 
The references of Hancock and Shaw are considered analogous art for being within the same field of endeavor, which is location-based services.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the utilization of a first and second key-based data structure having a plurality of entries associated with a first and second lookup key, respectively, as taught by Shaw, with the method of Hancock, in order to overcome the problems associated with existing mechanisms for querying, updating and translating vector product format {VPF} data by providing geospatial information distribution system that permits easy and complete updating of VPF data, complex queries of VPF data, and direct exporting of VPF data into a relational database structure. (Shaw; col. 5, lines 34-51)


As for Claim 6, the reference of Hancock provides a geographical referencing system for utilizing a database lookup table to identify callers’ fixed locations when using a portable device such as a telephonic device, and the reference of Shaw provides for the building, maintaining and querying of a sufficiently large object-oriented database using a data structure comprising primary and secondary keys corresponding to a plurality of geospatial objects. 
Hancock and Shaw do not appear to explicitly recite the limitation of, “creating the first key-based data structure by identifying lookup keys associated with a plurality of objects corresponding to the map of the geographic area, wherein each lookup key is derived from corresponding geographic coordinates of the corresponding object”.
Duleba teaches, “creating the first key-based data structure by identifying lookup keys associated with a plurality of objects corresponding to the map of the geographic area, wherein each lookup key is derived from corresponding geographic coordinates of the corresponding object” (see Fig 2 (a-b); see pp. [0094]; e.g., the cited reference teaches of the comparison of centers based on their proximity/radius to one another. An example is provided in which centers have to be within a certain distance to one another to be considered similar, such as the distance between two center locations having to be 4 kilometers.  A first center of a subject/first geo-object with a corresponding geo-object data set is compared with a second center of a candidate/second geo-object with a corresponding geo-object data set utilizing geographic coordinates.  As discussed above, each geo-object dataset being associated with an identifier {i.e., 12345, 12346} 
The references of Hancock, Shaw and Duleba are considered analogous art for being within the same field of endeavor, which is location-based services.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the generation of lookup identifiers and determination of distances between the center of cells and geographic locations, as taught by Duleba, with the methods of Shaw and Hancock, in order to provide for the enhanced matching of different sets of data corresponding to a vast number of similar geographic objects, and reading on Applicant’s claimed limitation by defining a position indicator for locations within a district, equivalent in function to the determination of one or more lookup keys for a first cell and a plurality of objects and their locations contained within. (Duleba; [0002], [0005])


Claims 9-11 amount to a system comprising instructions that, when executed by one or more processors, performs the method of Claims 2-4.  Accordingly, Claims 9-11 see col. 25, lines 30-67; col. 26, lines 1-41; e.g., Hancock teaches a system for implementation integrating hardware and software components, such as the use of a portable computing device using a plurality of software components for receiving and manipulating location information).


Claim 13 amounts to a system comprising instructions that, when executed by one or more processors, performs the method of Claim 6.  Accordingly, Claim 13 is rejected for substantially the same reasons as presented above for Claim 6 and based on the references’ disclosure of the necessary supporting hardware and software (Hancock: see col. 25, lines 30-67; col. 26, lines 1-41; e.g., Hancock teaches a system for implementation integrating hardware and software components, such as the use of a portable computing device using a plurality of software components for receiving and manipulating location information).


Claims 16-18 amount to a non-transitory computer readable storage medium comprising instructions that, when executed by one or more processors, performs the method of Claims 2-4.  Accordingly, Claims 16-18 are rejected for substantially the same reasons as presented above for Claims 2-4 and based on the references’ disclosure of the necessary supporting hardware and software (Hancock: see col. 25, lines 30-67; col. 26, lines 1-41; e.g., Hancock teaches a system for implementation integrating hardware and software components, such as the use of a portable computing device using a plurality of software components for receiving and manipulating location information).


Claim 20 amounts to a non-transitory computer readable storage medium comprising instructions that, when executed by one or more processors, performs the method of Claim 6.  Accordingly, Claim 20 is rejected for substantially the same reasons as presented above for Claim 6 and based on the references’ disclosure of the necessary supporting hardware and software (Hancock: see col. 25, lines 30-67; col. 26, lines 1-41; e.g., Hancock teaches a system for implementation integrating hardware and software components, such as the use of a portable computing device using a plurality of software components for receiving and manipulating location information).


Response to Arguments
Applicant's arguments and amendments, with respect to the rejections of Claims 1-4, 6 & 8-11, 13-18 & 20-22 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, new grounds of rejection are made in view of Shaw et al (US Patent No. 6684219B1).  

Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
**Israni et al (US Patent No. 5968109) teaches a system and method for use and storage of geographic data on physical media.
**Salemann et al (USPG Pub No. 20110202538A1) teaches a voxel approach to terrain repositories for modeling and simulation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036.  The examiner can normally be reached on Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								1/19/2021